Citation Nr: 1450302	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-12 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for right knee strain, to include as secondary to service-connected disability of residuals of laminectomy herniated disc.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability of residuals of laminectomy herniated disc.

3.  Entitlement to service connection for hip strain, to include as secondary to service-connected disability of residuals of laminectomy herniated disc.

4.  Entitlement to service connection weight gain, to include as secondary to service-connected disability of residuals of laminectomy herniated disc.

5.  Entitlement to service connection for bilateral leg radiculopathy with reduction of Achilles reflexes, to include as secondary to service-connected disability of residuals of laminectomy herniated disc.

6.  Entitlement to service connection for ischemic heart disease (claimed as silent ischemia/heart damage/residuals of infarct/heart problems/heart valve prolapse) ("heart disability").  

7.  Entitlement to an increased evaluation for residuals of laminectomy herniated disc, currently evaluated as 40 percent disabling ("laminectomy").  

8.  Entitlement to a compensable evaluation for scar, residuals of laminectomy herniated disc. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1968 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

After the issuance of the May 2012 and February 2013 supplemental statements of the case (SSOC), several statements were submitted by the Veteran.  In an August 2014 statement, the Veteran waived RO consideration of this evidence. 38 C.F.R. § 20.1304(c)

The issue of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2012 Statement from Veteran in Support of his claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for right knee strain is being remanded and is addressed in the REMAND portion of the decision below. 


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with erectile dysfunction.  

2.  The Veteran has not been diagnosed with hip strain.  

3.  Weight gain is not a disability for which service connection may be granted.  

4.  The Veteran has not been diagnosed with a bilateral leg disability other than the sciatic nerve radiculopathy.  

5.  The Veteran has not been diagnosed with ischemic heart disease; to include a heart disability.  

6.  The Veteran's laminectomy is manifested by subjective complaints of increased pain, increased limitation of motion, and difficulty ambulating; without evidence of unfavorable ankylosis of the thoracolumbar spine.  

7.  Mild right-sided sciatic nerve radiculopathy has been associated with the Veteran's laminectomy.  

8.  The Veteran's scar, post laminectomy does not cover an area of 144 square inches or greater.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  

2.  The criteria for service connection for a hip strain have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).  

3.  The criteria for service connection for weight gain have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).  

4.  The criteria for service connection for a bilateral leg disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).  

5.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.3039, 3.310 (2014).  

5.  The criteria for an evaluation in excess of 40 percent for post-operative residuals, laminectomy for herniated disc have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243, General Rating Formula for Diseases and Injuries of the Spine (2014). 

6.  The criteria for a separate 10 percent service-connected evaluation for mild right-sided sciatic nerve radiculopathy have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Note (1); Diagnostic Code 8520 (2014).  

7.  The criteria for a compensable evaluation for a scar, post laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7801 7802, 7803, 7804, 7805 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).
Erectile Dysfunction 

The Veteran asserts entitlement to service connection for erectile dysfunction, as secondary to his service connected residuals of laminectomy for herniated disc.  

The Veteran underwent an examination in April 2012.  At this examination, the Veteran told the examiner that he was previously diagnosed with erectile dysfunction.  The examiner noted that the Veteran does not take continuous medication for this condition, nor has he had an orchiectomy.  The examiner noted that the Veteran does have a voiding dysfunction, but that this dysfunction does not cause urinary leakage or the use of an appliance, but does cause increased urinary frequency.  The examiner noted that the Veteran's penis, testes, epididymis, and prostate were all normal.  No tumors or neoplasms were noted.  The examiner did not diagnose erectile dysfunction, or retrograde ejaculation, or chronic epididymitis, epididymo-orchitis or prostatitis at this examination.   

The examiner concluded that the Veteran does not have a current diagnosis of erectile dysfunction.  The examiner supported this conclusion by noting that the Veteran is complaining of a loss of sensation or orgasm, which he relates to spinal surgery.  He does not have erectile dysfunction, and is able to ejaculate.  The only evidence to suggest a relationship is the timing, in that this subjective sensation came on after his spinal surgery.  There is no evidence of other autonomic nerve impairment or involvement except for some minor prostate symptoms.  It is very unlikely that this symptom of altered perception of orgasm is related to his lumbar spine condition.  

The Board acknowledges the Veteran's reports that his penis is not functioning properly, specifically on erection.  However, there is no competent medical evidence of record showing that the Veteran has a current disability.  While the Veteran is competent to provide evidence of symptoms or report a contemporaneous diagnosis provided by a physician, the Veteran here would be diagnosing his condition.  38 C.F.R. § 3.159(a)(2) (defining "competent lay evidence" as any evidence not requiring that the proponent have specialized education, training, or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence is competent and sufficient in certain instances to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). A diagnosis of erectile dysfunction is a complex medical question requiring medical knowledge and expertise that the Veteran does not have.

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

To the extent to which the Veteran reports a prior diagnosis, there is no evidence linking the disorder to the laminectomy other than the Veteran's own statement.  As discussed above, the Veteran is not competent in this instance to render an opinion as to the cause of the disorder.  The examiner reviewed the file and examined the Veteran and concluded that it was very unlikely that the condition was related to the surgery.  The Board notes the examiner pointed out that the only evidence suggesting a relationship was the temporal proximity in the onset of symptoms.  In this regard, to the extent to which the Veteran relies on the temporal proximity between the onset of his symptoms and his laminectomy, the Courts have found that temporal proximity is generally not a reliable indicator of a causal relationship.  See Moore v. Ahsland Chem. Inc., 151 F.3d 269, 278 (5th Cir. 1998); Weldon v. U.S., 744 F. Supp. 408, 411-12 (N.D.N.Y. 1990); Black v. Food Lion, Inc., 171 F.3d 308, 313 (5th Cir. 1999).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for erectile dysfunction is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309, 5107. 

Hip Strain 

The Veteran asserts entitlement to service connection for hip strain as secondary to his service connected residuals of his laminectomy.  The Veteran told the examiner that he has been previously diagnosed with right hip strain.  

In April 2012, the Veteran underwent a VA examination for his hip strain.  The Veteran told the examiner that since his right knee was bothering him and as a result he began flexing his hip and adducting it to be able to reach down to put on a sock or a shoe.  This strained his right hip, which began to hurt.  He says this happened about the time he went to file a compensation claim, but as of the date of the examination both the knee and hip has improved.  He recalled no injury to the hip and has not had previous hip problems.  

At the conclusion of the examination, the examiner noted the following: the Veteran complained of discomfort of his right hip when his knee was bothering him.   It was not problematic during the examination.  The only abnormal finding is reduction of mobility related to his obesity and his poor conditioning.  There is no evidence in his history, his past treatment notes, or his current examination to support a relationship to his current lumbar spine disability.   It is very unlikely that there is a relationship of a minor transient hip discomfort to his service connected lumbar spine condition.  The examiner concluded that the claimed condition is less likely than not proximately due to or the result of the Veteran's service connected condition.  The rationale was that there is scarce evidence of a hip condition to begin with. There is no evidence to relate this to his service connected lumbar disc disease.  

Upon review of the Veteran's service treatment notes, there is one notation from March 1968.  The note states that the Veteran injured his L-5 and right hip while playing handball.  He had difficulty ambulating and difficulty flexing his hips.  He was diagnosed with myofascitis or inflammation of the muscle of the right L-5 area.  He was admitted for bed rest.  There are no other complaints in service regarding his hips.  

The evidence of record leads the Board to believe that the Veteran does not have a chronic hip disability.  Evidence from his service treatment records shows that the one-time complaint of hip pain was resolved in service with bed rest.  The most recent complaints of hip pain resolved on its own with no chronic disability. 

The Board finds that there is no competent evidence of record to indicate that he has been diagnosed with a hip disability at any point during the appeal period.  See McCain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exist if the diagnosed disability is present at the time of the claim or during the pendency of that claim.) 

As such, without evidence of a chronic disability the Veteran is not entitled to service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for hip strain is not warranted.  




Weight Gain 

The Veteran has asserted entitlement to service connection for weight gain to include as secondary to his service connected residuals of his laminectomy.  After a careful review of the evidence, the Board has determined that this claim must be denied.  

Obesity or being overweight, a particularity of body type alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2013).  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  In the case at hand, a chronic disability manifested by obesity is not shown by the evidence of record and the evidence does not suggest that the Veteran has a disability manifested by obesity.  As the evidence does not indicate the existence of a current disability, a remand for a VA medical examination is not necessary.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  The evidence does not reflect that the Veteran has a chronic disability manifested by obesity. In the absence of proof of current disability, the claim of service connection for obesity may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, service connection for obesity or weight gain is not warranted.

For the foregoing reasons, the Board finds that the claim of service connection for weight gain, on any basis of entitlement, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Bilateral Leg Peripheral Neuropathy 

The Veteran asserts entitlement to service connection for bilateral leg radiculopathy as proximately due to a service connected disability.  Specifically, the Veteran complains that his legs have become numb and he has loss his right Achilles tendon reflex because of the residuals from his service-connected laminectomy.  To the extent to which the Veteran seeks radiculopathy, that will be further addressed below in the claim for an increased evaluation for residuals of a laminectomy below.  After carefully reviewing the evidence of record, the Board finds that service connection for bilateral leg disability other than radiculopathy is not warranted. 

In June 2012, the Veteran underwent a VA examination to determine the etiology of his complaints of bilateral numbness of his legs.  During this examination, the Veteran was not diagnosed with a peripheral nerve condition or peripheral neuropathy.  During the examination, the Veteran had normal strength on testing right and left knee extension, ankle plantar flexion and ankle dorsiflexion.  The Veteran showed no signs of muscle atrophy.  There was no evidence of trophic changes, an abnormal gait and the examiner reported that the Veteran had intact sensation to 5.07 Semmes Weinstein filament testing in all lumbar dermatomes of both lower extremities.  The following nerves were tested and were all deemed normal: sciatic nerve, external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial nerve, anterior crural, internal saphenous, external cutaneous nerve of the thigh, and the ilio-inguinal nerve.  

During the examination, the Veteran brought to the attention of the examiner that the right heel of shoe wears out faster than he left heel.  Upon examination, the Veteran is able to heel walk and toe walk.  The Veteran did not have physical examination findings consistent with right "drop foot."  The Veteran did have absent Achilles tendon reflexes bilaterally.  

At the end of the examination, the examiner noted that the Veteran does not have right leg peripheral neuropathy.  Further, that the Veteran's subjective complaints of right leg numbness and other symptoms could not be verified upon examination.  Further, the examiner opined that the claimed bilateral leg condition is less likely than not proximately due to or the result of the Veteran's service connected condition.  Based upon the available objective medical evidence and based upon reasonable medical certainty and probability, the Veteran's bilateral leg condition to include numbness and loss of right Achilles tendon reflex is not due to or the result of the Veteran's service connected residuals of laminectomy.  The Veteran's bilateral lower extremity neurological examinations are not consistent with a lumbar radiculopathy or peripheral neuropathy.  The Veteran has absent to trace Achilles tendon reflexes on examination.  There is no clinical relevance or significance of this physical examination finding.  A "loss" of a right Achilles tendon reflex was not identified during the examination.  As such, based upon the available objective medical evidence and based upon reasonable medical certainty and probability, the reported "numbness" and alleged "loss of right Achilles tendon reflex" is not proximately due to or the result of the Veteran's service connected residuals of laminectomy for herniated disc.  

As the Veteran was not objectively diagnosed with a bilateral leg disability at any point during the appeal period the Board finds that entitlement to service connection is not warranted. 

The Board finds that there is no competent evidence of record to indicate that he has been diagnosed with a leg disability in either leg at any point during the appeal period.  See McCain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exist if the diagnosed disability is present at the time of the claim or during the pendency of that claim.) 

Further, there is no medical evidence of record suggesting that the Veteran's absent Achilles tendon reflexes bilaterally is related to service or proximately due to his service connection laminectomy.  

As such, without evidence of a chronic disability the Veteran is not entitled to service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for bilateral leg radiculopathy is not warranted.  

Heart Disability 

The Veteran has asserted entitlement to service connection for a heart disability either as secondary to his service connected residuals of laminectomy for herniated disc or on a presumptive basis as due to herbicide exposure.  

Significantly, there is no competent evidence of record to indicate that he has been diagnosed with a heart disability at point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exist if the diagnosed disability is present at the time of the claim or during the pendency of that claim.) 

The Veteran has made repeated statements regarding his heart disability.  He has repeatedly claimed that he has a heart disability that is related to his laminectomy.  The Veteran has been previously denied service connection for a heart disability on a direct and secondary basis due to lack of diagnosis of a heart disability.   

In November 1998, the Veteran underwent an echocardiogram that noted findings of a borderline dilated left atrium, normal heart chambers and normal cardiac valves.  In February 1998, the Veteran reported shortness of breath.  The examiner noted that he was not able to diagnose a heart condition such as coronary artery disease because the Veteran's exercise tolerance test was non-diagnostic.  It was recommended that the Veteran undergo another exercise tolerance test.  In March 1999, the Veteran again complained of shortness of breath and it was noted that he previously refused to have an exercise tolerance test because of fears of long term effects that technetium might have on his body.  The Veteran underwent a VA stress test in October 1999, at that time he had electrocardiogram changes that were suggestive but indeterminate of ischemia and there was no chest pain with exercise.  In July 2002, the Veteran underwent a myocardial perfusion study (exercise tolerance test), the test revealed that on rest, and stress there were no significant perfusion defects and the left ventricular chamber and function were within normal limits.  The test was normal, the Veteran achieved METs of 12 and a heart condition was not diagnosed. 

The Veteran underwent a VA examination in January 2003 and at this time the he once again claimed that he had a "bad heart" and that he experienced "falling out" or "passing out" due to his heart condition.  The examiner at this examination noted that his myocardial perfusion study was normal, with no evidence of cardiomyopathy, and that events of passing out were unclear; however, they did not appear to secondary to a cardiac problem.  

Upon review of the Veteran's treatment notes from the West Haven VA, there appears to be no treatment or diagnosis of a heart disability.  In a VA treatment note from September 2004, the Veteran presented with anxiety regarding heart disease.  The examiner noted that the Veteran had no symptoms suggestive of ischemia.  His mild dyspnea on exertion improves when he is exercising consistently and is unchanged since is negative stress test in 2002.  In a VA treatment note from September 2011, the Veteran was told that he no heart rate problems and no cardiopulmonary distress was noted.  

The Veteran has claimed that his heart disability is either due to his exposure to herbicides during service or secondary to his laminectomy.  However, the Veteran does not appear to have a current heart disability and he has not been diagnosed with a heart disability during the appeal period.  As such, the Board will not consider entitlement to a heart disability on a direct, secondary or presumptive basis because the first element of service connection has not been met, the presence of a current disability.  While the Veteran is competent to provide evidence of symptoms or report a contemporaneous diagnosis provided by a physician, the Veteran here would be diagnosing his condition.  38 C.F.R. § 3.159(a)(2) (defining "competent lay evidence" as any evidence not requiring that the proponent have specialized education, training, or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence is competent and sufficient in certain instances to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  A diagnosis of a heart disability is a complex medical question requiring medical knowledge and expertise that the Veteran does not have.

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a heart disability is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309, 5107.

Increase Rating 

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which the ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all the elements listed above.  Functional loss may be due to an absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by the visible behavior of the claimant undertaking the motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include restricted or excess movement; weakness; fatigability; incoordination; or pain on movement.  38 C.F.R. § 4.45

Laminectomy

The Veteran asserts entitlement to an increase rating for his laminectomy.  Specifically, he asserts that his disability has increased in severity, caused arthritis, loss of sensation, pain, and limited his range of motion.  After a careful review of the evidence of record, the Board has determined that an increase rating is not warranted.  

In a statement from the Veteran from October 2013, he states that he should receive an increase rating for his laminectomy disability due to increased pain while walking, loss of range of motion, and "locking up" of the back.  The Veteran reported that he has difficulty getting in and out of cars.   

The Veteran underwent a VA Examination in June 2012.  The Veteran recounted to the examiner that he underwent surgery in 1972 to correct a herniated disc.  After surgery, he experienced reduction in pain, but had a numbness or "loss of sensation" in his right leg due to "slamming his right leg when walking."  When he would perform "heavy work" at home or carrying documents, he would experience lower back pain.  The Veteran reported to the examiner that he would suffer from flare-ups, and when this occurs, he is unable to walk to due to the pain in his back and right leg.  He is also not able to stand on his right leg during flare-ups and neither put on his right shoes nor socks.  The Veteran stated that he takes Tylenol every day.  

The Veteran's range of motion results at the June 2012 examination were the following: forward flexion to 60 degrees, with evidence of painful motion at 30 degrees.  Extension to 10 degrees, with no further limitation based upon pain.  Right and right lateral flexion was to 15 degrees with no further limitation due to pain.  Right and left lateral rotation was 10 degrees with no further limitation due to pain.  The examiner stated that the Veteran's body habitus, age, and deconditioning are major contributing causes of the Veteran's decreased active spinal range of motion.  

The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion was to 60 degrees.  Post-test extension was to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 10 degrees.  The examiner determined that the does not have additional limitation in range of motion of the spine following repetitive use testing.  The Veteran does have functional loss/impairment of his spine due to pain.  The examiner further noted that he does not have localized tenderness or pain to palpation for joints or soft tissue of the spine.  However, the Veteran does have guarding and muscle spasms, but these do not result in an abnormal gait or spinal contour.  The Veteran's muscle strength was tested as well and he was deemed to have normal strength in all five categories, with no muscle atrophy.  His sensory exam was normal and his straight leg test was negative.  The examiner did note that the Veteran has mild right side radiculopathy of the sciatic nerve, without any neurologic abnormalities or findings related to his back disability such as bowel or bladder problems.  

Lastly, the examiner noted that the Veteran demonstrated that the heel of right shoe wears differently than the heel of his left shoe.  The Veteran has decreased right hip external rotation when removing or replacing his socks and shoes.  The examiner noted that this development was consistent with increased body mass index (BMI). 

Imaging studies of the Veteran's spine were conducted at this examination and arthritis was documented, as well as other significant diagnostic test findings and results.  The impression at the end of the examination was degenerative changes with disc space narrowing at L5-S1 suggesting discogenic.  

As the Veteran is currently at a 40 percent evaluation for back disability and he has not been diagnosed with unfavorable ankylosis of the thoracolumbar spine, a higher 50 percent evaluation is not warranted.  

The Board has considered the Veteran's complaints of increased pain, decreased flexion, difficulty ambulating, and flare-ups particularly on physical activity.  However, the objective evidence of record indicates that such pain does not limit the Veteran's functional range of motion of the thoracolumbar spine to less than levels discussed above and does not therefore serve as a basis for an evaluation in excess of 40 percent for manifestations of his back disability.  In other words, even considering the Veteran's limitation of motion, pain on motion, functional loss of his back and flare-ups, the evidence fails to reflect that such factors result in functional loss akin to the Veteran keeping his spine fixed in flexion or extension.  In other words, any additional limitation due to pain does not more nearly approximate a finding of unfavorable ankylosis of the thoracolumbar spine.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5243; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board considered whether the evidence of record demonstrated entitlement to a rating in excess of 40 percent under Diagnostic Code 5243 (pertaining to intervertebral disc syndrome).  However, a higher rating is not warranted.  There is nothing of record evidencing incapacitating episodes having a total duration of 6 weeks during the past 12 months, at any point during the Veteran's appeal caused by the Veteran's back disability.  Incapacitating episodes are defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5243, Note (1). 

The preponderance of the evidence is therefore against an evaluation in excess of 40 percent for his service-connected back disability under the range of motion and incapacitating episodes based criteria.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet App 49, 55 (1990).  However, the rule does not apply in this instance, a preponderance of the evidence is against an increased evaluation and the claim must be denied. 

Additionally, the Veteran has complained of bilateral shooting pain and various neurological symptoms involving the lower extremities.  On electromyographic testing in examination in June 2012, and conducted with inquiry of the severity of the Veteran's neck disorder, he was diagnosed as having right "mild" L4-S3 nerve root or sciatic nerve radiculopathy.  

Under note (1) of the General Rating Formula for Diseases and Injuries of the Spine and 38 C.F.R. § 4.71a, associated objective neurological abnormalities are to be evaluated under an appropriate diagnostic code.  The Veteran's disorder meets these criteria, and a separate 10 percent evaluation will be assigned. 

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.

The discussion above reflects the notion that the symptoms and effects of the Veteran's laminectomy, namely painful and reduced motion, are fully contemplated by the applicable rating criteria in the rating schedule.  Specifically, pain on motion, reduced functionality and limitation of motion.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008). 

Further in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Scar 

The Veteran asserts entitlement to a compensable rating for his service-connected scar, residuals of laminectomy herniated disc.  Upon review the evidence of record, the Board has determined that a compensable rating for a scar is not warranted.  

The Veteran's scar disability is rate under 38 C.F.R. § 4.118, Diagnostic Code 7802.  This provision is for scars due to other cause, not of the head, face or neck that are superficial and non-linear.  A 10 percent disability rating is warranted if the scar is great than 144 square inches (929 sq. cm.). 

In June 2012, the Veteran underwent a VA examination for increased rating for his laminectomy.  At that time, the examiner was asked to note whether the Veteran has any scars related to his condition.  The examiner noted that the Veteran did have a scar but that the scar was not painful, unstable or is the total area greater than 39 square inches and the examiner responded in the negative. 

Upon review of the Veteran's lay statements, he has not suggested or implied that the scar is painful or unstable, and he has not suggested that the scar is at least 144 square inches.  

In considering the evidence of record under the laws set forth above, the Board concludes that throughout the appeal period the symptoms associated with the Veteran's scar have never warranted a compensable rating; hence, "staged" ratings are not warranted.  As such, the evidentiary record does not show that at any time during the appeal period the scar has involved manifestations warranting a compensable schedular rating.  

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the instant case, the Veteran received notification prior to the initial unfavorable agency decisions in March 2012 and May 2012.  The Veteran's claim was subsequently readjudicated, most recently in a February 2013 supplemental statement of the case.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded VA examinations in April and June 2012 for all his disabilities on appeal, with the exception of weight gain.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The VA examinations are factually informed, medically competent and responsive to the issue.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran has asserted that the examinations he received at the VA were inadequate.  Upon review of the examinations, the Board finds that the examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran explicitly claims that because he was not seen by a neurologist that the attending physician had an inadequate knowledge of nerve damage. See October 2013 Notice of Disagreement.  

To the extent that the Veteran questions the VA examiner's qualifications, the evidence of record establishes that the examiners who evaluated the Veteran are licensed medical doctors.  The Veteran claims that he needs to see a neurologist in order for his claims to be validly evaluated.  In general, VA doctors evaluate Veterans' claims successfully on a daily basis and despite the Veteran's arguments that the doctors who evaluated him are inadequate because they are not specialized, he has not stated why he believes the examiners lacked the necessary qualifications to evaluate him other than the fact that he wholly disagreed with their findings.  

While the VA is required to provide an adequate examination, the VA does not have to provide an examination by the medical professional of the Veteran's choosing or with the particular qualifications, the Veteran would like the examiner to have.  The Veteran, after all, may submit medical evidence from providers of his choosing.  The Board finds that the April and June 2012 VA examiners were sufficiently qualified to perform an examination with respect to the Veteran's service-connected disabilities.

While the Veteran's allegation is sufficient to raise the issue of the adequacy of the examination, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  The VA examiners reported numerous, specific findings and expressed opinions necessarily implying that they had performed all necessary testing to give opinions on the Veteran's condition with supporting rationale.  See, e.g., June 2012 VA Examination Report (listing results range of motion and other results for the Veteran's thoracolumbar spine).  The Board is faced with two assertions regarding the sufficiency of clinical testing performed by a medical professional, one by a medical doctor and the other by a layperson.  
Initially, the Board notes that the results of the April 2012 and June 2012 VA examinations were wholly against the Veteran's claims for increased ratings and service connection, so, there is a least some reason, independent of any perceived inadequacy of the examinations, for the Veteran to be dissatisfied with the examination.  Cartright, 2 Vet. App. at 25 ("interest may affect the credibility of testimony").  In contrast, the VA examiners have no discernible reason to falsify their reports and considerable professional motivation, including potential reputational and licensing consequences, not to falsify the conduct and results of an examination.  Moreover, the Board is mindful that the question at issue involves the proper conduct of a medical examination where the examiner has some discretion in the manner it is conducted and, obviously, a medical professional is better placed than lay persons, including members of the Board, to determine whether diagnostic tests have been properly administered.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").  The Board finds that there is not "clear evidence" of irregularity at the April 2012 and the June 2012 examinations.  Moreover, in fact, the Board affirmatively finds that the VA examinations were adequate and provide sufficient medical evidence to decide the Veteran's claims.  See Stefl, 21 Vet. App. at 123-24.   

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the fullest extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; see 38 C.F.R. § 3.159. 


ORDER

Entitlement to service connection for right knee strain is granted.  

Entitlement to service connection for sexual dysfunction is denied.

Entitlement to service connection for hip strain is denied.

Entitlement to service connection weight gain is denied.

Entitlement to service connection for bilateral leg radiculopathy with reduction of Achilles reflexes is denied. 

Entitlement to service connection for a heart disability is denied.  

Entitlement to an increased evaluation for residuals of laminectomy herniated disc is denied.  

A 10 percent disability evaluation for mild right-sided sciatic nerve peripheral neuropathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520 is granted. 

Entitlement to a compensable evaluation for scar, residuals of laminectomy herniated disc is denied.  


REMAND

Upon review of the record, the Board concludes that the claims file contains insufficient evidence to adjudicate the Veteran's service connection claim for the right knee strain.

The Veteran was afforded two VA examinations of the right knee.  The first examination in April 2012 merely opined that it was "very unlikely" that there was a relationship of the knee to the spine.  The examination in June 2012 concluded that his right knee disability clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by and in-service injury, event or illness.  The examiner based this conclusion on the fact that the available objective medical evidence does not support that the Veteran's pre-existing right knee condition could have been caused or aggravated by the Veteran's active military service.  

A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

In this case, the Veteran's knee ligament tear was not noted upon entrance into service.  Generally, a Report of Medical History is insufficient to show notation.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The notation must be made on the Veteran's Entrance Report of Medical Examination.  Although the June 2012 examiner opined that the right knee disability clearly and unmistakably existed prior to service, the rationale provided little explanation as to how the examiner reached this conclusion.  As noted above, the only indication of record reflecting the condition may have preexisted service was the 1967 report of medical history.  See e.g. Horn v. Shinseki, 25 Vet. App. 231, 240 (2012)(noting that an MEB form containing an x indicating a condition had not been aggravated by service with no analysis or medical explanation accompanying the conclusion fell woefully short of clear and unmistakable evidence).  Furthermore, in this case, the other contemporaneous medical evidence suggests that any prior knee injury resolved prior to the Veteran's entrance as upon physical examination in October 1964, September 1966 and November 1967 described the lower extremities as normal.  As such, in this case, there is no clear and unmistakable evidence that the condition preexisted service.  As the presumption of soundness has not been rebutted, the claim becomes one of service connection, without consideration of aggravation of a preexisting condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Accordingly, another VA examination is required to determine the relationship, if any, between any current knee disability and service.  

While on remand, updated treatment records from VA and non-VA facilities should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who have provided treatment for nerve damage to the left side of his diaphragm.  Ask the Veteran to provide a release for these records.  The RO should attempt to obtain any properly identified records.

Updated treatment records from the VA Health Care System should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been received, the Veteran must be afforded a VA examination or examinations to determine the presence and etiology of any current right knee disability.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

The examiner should offer an opinion as to the following:

a) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any right knee disability is related to the Veteran's service.  The examiner should specifically comment on the January 1971 Report of Medical Examination that noted a multitude of problems with both knees, which were aggravated by physical exertion.

b) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any right knee disability is caused by the service-connected residuals of a laminectomy.

c) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any right knee disability is aggravated by the service-connected residuals of a laminectomy.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

3.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC must readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


